DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
     The terminal disclaimer filed on 3/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 8804220 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
     The cancellation of Claim 28 in the submission filed 3/4/2022 is acknowledged and accepted.
     In view of the submission of a proper terminal disclaimer above, the double patenting rejections in Section 5 of the Office Action dated 1/4/2022 are respectfully withdrawn.

Allowable Subject Matter
     Claim 1 is allowable.  Claims 2-11, 13-24, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Inventions I-XVIII, as set forth in the Office action mailed on 6/15/2021, is hereby withdrawn, and Claims 2-11, 13-24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
     Claims 1-27 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
     Claim 1 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest a display device as generally set forth in Claim 1, the device including, in combination with the features recited in Claim 1, the holographic reconstruction of the object relying on the principle of a Fourier hologram, the display device is adapted to encode a hologram on the spatial light modulator, a computer calculating the hologram such that the holographic reconstruction of the object is visible by the observer behind the spatial light modulator when observed by the observer at the observer plane.  Claims 2-27 are dependent on Claim 1, and hence are allowable for at least the same reasons Claim 1 is allowable.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany 

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315. The examiner can normally be reached M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
3/9/2022



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872